Title: To John Adams from John Sullivan, 21 December 1775
From: Sullivan, John
To: Adams, John


     
      Camp on Winter Hill Decemr. 21st 1775
      Dear Sir
     
     Did not the hurry of our affairs prevent; I Should often write you Respecting the State of our Army: but it has been my fortune to be Employed almost night and Day. When I had Winter Hill almost Compleated I was ordered to Plowed Hill where for a Long Time I was almost Day and night in Fortifying. Since have I been ordered to the Eastward to fortify and Defend Pescataway Harbour but unfortunately was oblidged to Return without an oportunity of proving the works I had Taken So much pains to Construct. This being over I was Called upon to Raise 2000 Troops from New Hampshire and bring them on the Lines in 10 Days; this I undertook and was happy Enough to perform otherwise the Defection of the Conecticut Troops might have proved Fatal to us: I might have added that 3000 from your Colony arrived at the Same time to Supply the Defect. This with the other Necessary Business in my Department has So far Engaged my time and attention that I hope you will not Require an apology for my not writing. I have now many things to write you but must Content myself with mentioning a few of them at present and Leave the Residue to another opportunity. I will in the first place Inform you that we have possession of almost Every advantageous post Round Boston from whence we might with great Ease Burn or Destroy the Town was it not that we fail in a very Triffleing matter namely we have no powder to do it with. However as we have a Sufficiencey for our Small Arms we are not without hopes to become Masters of The Town; Old Boreas and Jack Frost are now at work Building a Bridge over all the Rivers Bays &c. &c. which once Compleated we Take possession of the Town or Perish in the Attempt. I have the Greatest Reason to believe I Shall be Saved for my faith is very Strong. I have the great Liberty to take possession of your House. Mrs. Adams was kind Enough to Honour me with a visit the other Day in Company with a number of other Ladies and The Revd. Mr. Smith. She gave me power to Enter and Take possession. There is nothing now wanting but your Consent which I Shall wait for till the Bridge is Compleated and unless given before that time Shall make a Forceable Entry and leave you to bring your Action. I hope in Less than three weeks to write you from Boston.
     The Prisoners Taken in our Privateers are Sent to England for Tryal and So is Colo. Allen. This is Glorious Encouragement for people to Engage in our Service when their prisoners are Treated with So much Humanity and Respect and The Law of Retaliation not put in force against them. I know you have published a Declaration of that Sort but I never knew a man feel the weight of Chains and Imprisonment by mere Declarations on paper and believe me till their Barbarous usage of our prisoners is Retaliated we Shall be miserable. Let me ask whether we have any thing to hope from the Mercy of his majesty or his ministers. Have we any Encouragement from the people in Great Britain. Could they Exert themselves more against us if we had Shaken off the Yoke and Declared ourselves Independent. Why then in Gods name is it not done. Whence arises this Spirit of moderation. This want of Decision. Do the members of Your Respectable Body Think the Enemy will Throw their Shot and Shells with more force than at present. Do they think the Fate of Charlestown or Falmouth might have been worse or the Kings proclomation more Severe if we had openly Declared war; could they have treated our prisoners worse if we were in an open and avowed Rebellion Than they now do. Why then do we call ourselves freemen and Act the part of Timid Slaves. I dont apply this to You. I know you too well to Suspect Your firmness and Resolution. But Let me beg of you to use those Talents I know You possess to Destroy that Spirit of moderation which has almost ruined and if not Speedily Rooted out will prove the final overthrow of America. That Spirit gave them possession of Boston. Lost us all our Arms and Ammunition and now Causes our Brethren which have fallen into their hands to be treated Like Rebels. But Enough of this. I feel Too Sensibly to write more upon the Subject. I beg you to make my most respetful Compliments to Mr. Hancok and your Brother Delegates also to Colo. Lee and those worthy Brethren who Laboured with us in the vineyard when I had the Honour to be with you in the Senate. You may venture to assure them that when an oportunity presents if I Should not have Courage Enough to fight myself I Shall do all in my power to Encourage others. Dear Sir I am with much Esteem your most obedt Servt.
     
      Jno Sullivan
     
    